Citation Nr: 1213601	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-16 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include as due to asbestos exposure.

2.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to a respiratory disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's wife



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1958 to November 1960.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claims for service connection for lung problems and a nervous condition.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified before the undersigned at a January 2012 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Veteran's service treatment records contain a diagnosis of a "schizoid personality" in November 1960 and bacterial pharyngitis in November 1959.  A March 2008 VA psychiatric examiner, following an examination, found that there was no Axis I or Axis II diagnosis present.  However, anxiety was assessed in a December 2007 VA treatment note and depression was assessed in May 2007.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of the claim, even if the disability resolves prior to the adjudication of the claim).  A February 2008 VA examiner diagnosed the Veteran with chronic obstructive pulmonary disorder (COPD) and reflected his reports that this condition existed since 1960; no etiological opinion was provided.  A June 2010 VA computed tomography (CT) scan found pleural plaques that were "most likely" related to prior asbestos exposure but no opinion regarding the relationship of such exposure and service was provided.  In light of these deficiencies, it is unlikely that the February 2008 and March 2008 VA opinions would withstand judicial scrutiny.

A May 2007 response from the Social Security Administration (SSA) indicated that the Veteran was in receipt of benefits and that his "disability onset date" was in June 2001.  The basis of such a disability award is not clear from the current record.  These records are potentially pertinent to the issue currently on appeal.  The Court of Appeals for Veterans Claims has held that where there has been a determination with regard to Social Security benefits, the records concerning that decision must be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Although it is likely that the Veteran receives SSA benefits due to retirement and/or age, the Board is required to obtain these records.

During the January 2012 hearing, the Veteran testified that he received regular treatment from the VA.  He wrote that he received his treatment from the VA facilities at the Houston VA Medical Clinic (VAMC) and the Lufkin Outpatient Clinic (OPC).  VA treatment records dated through October 2010 are located in the claims file and there are no electronic medical records.  As these records have been adequately identified and are relevant to the instant claim, they must be obtained.  38 U.S.C.A. § 5103(a).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Social Security Administration and request all medical records and decisions associated with the Veteran's application for and/or award of benefits.  

All efforts to obtain these records should be documented in the claims file.  If no such records are available, the Veteran should be so informed and also told of the efforts to obtain the records. 

2.  The RO/AMC should obtain the Veteran's updated VA treatment records, including records from the Houston VAMC and the Lufkin OPC.  Treatment records dated through October 2010 are located in the claims file.

All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, this should be documented in the claims file and the Veteran should be so informed.

3.  Following the completion of the development listed in items numbered one and two, the RO/AMC should afford the Veteran a VA examination with an appropriate examiner to determine the nature and etiology of his claimed respiratory disability.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

a)  Based on the evidence of record, can it be determined with a reasonable degree of medical certainty, that the Veteran has developed a respiratory disability?  If so, please specify the diagnosis.  The examiner should identify all such disorders that have been present at any time since March 2007.

b) Is it at least as likely as not (50 percent or greater probability) that any such diagnosed respiratory disability had its onset during the Veteran's period of active duty service from March 1958 to November 1960; or, was any such disorder caused by any incident or event that occurred during his period of service?  The examiner should specifically comment on the Veteran's contention that he was exposed to asbestos during service while standing over welders that were cutting steel. 

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  Following the completion of the development listed in items numbered one and two, the RO/AMC should afford the Veteran a VA psychiatric examination to determine the nature and etiology of his claimed acquired psychiatric disability.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

a)  Based on the evidence of record, can it be determined with a reasonable degree of medical certainty, that the Veteran has developed an acquired psychiatric disability?  If so, please specify the diagnosis.  The examiner should identify all such disorders that have been present at any time since March 2007.

b) Is it at least as likely as not (50 percent or greater probability) that any such diagnosed acquired psychiatric disability had its onset during the Veteran's period of active duty service from March 1958 to November 1960; or, was any such disorder caused by any incident or event that occurred during his period of service?  The examiner should specifically comment on the November 1960 diagnosis of a schizoid personality.

c) If psychosis is diagnosed, the examiner should indicate whether it was manifested to a compensable degree within one year of the Veteran's discharge from active duty service (i.e., November 1960).

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

5.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

6.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


